
	
		I
		111th CONGRESS
		2d Session
		H. R. 6273
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Peterson (for
			 himself, Mr. Holden,
			 Mr. Boswell,
			 Mr. Cardoza,
			 Mr. Skelton,
			 Ms. Herseth Sandlin,
			 Mr. Childers,
			 Mr. Ross, Mr. Costa, Mr.
			 Pomeroy, Mr. Kissell,
			 Mr. Ellsworth, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Insecticide, Fungicide, and
		  Rodenticide Act to exempt the application of pesticides subject to that Act,
		  when applied in conformance with that Act, from certain permit requirements
		  under the Federal Water Pollution Control Act, and for other
		  purposes.
	
	
		1.Balancing of Federal
			 Insecticide, Fungicide, and Rodenticide Act and Federal Water Pollution Control
			 Act requirements
			(a)ExemptionSection 11 of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136i) is amended by adding at the end
			 the following new subsection:
				
					(f)Exemption from
				Federal Water Pollution Control Act permit requirementThe Administrator shall not require a
				permit under section 402 of the Federal Water Pollution Control Act (33 U.S.C.
				1342), nor shall the Administrator directly or indirectly require any State to
				require a permit, for the application of any pesticide subject to this Act if
				the pesticide is applied in conformance with this
				Act.
					.
			(b)Conforming
			 amendmentSection 402(l) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by
			 adding at the end the following new paragraph:
				
					(3)Application of
				pesticides subject to federal insecticide, fungicide and rodenticide
				actThe Administrator shall
				not require a permit under this section, nor shall the Administrator directly
				or indirectly require any State to require a permit, for the application of any
				pesticide subject to the Federal Insecticide, Fungicide, and Rodenticide Act (7
				U.S.C. 136 et seq.) if the pesticide is applied in conformance with that
				Act.
					.
			
